UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4463



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


QUENTIN DEMAR WILLIS, a/k/a Q,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:06-cr-00001)


Submitted:   September 11, 2007      Decided:   September 13, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard H. Tomberlin, TOMBERLIN LAW OFFICE, Charlotte, North
Carolina, for Appellant. Amy Elizabeth Ray, OFFICE OF THE UNITED
STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Quentin Demar Willis appeals his convictions and the 300-

month sentence imposed after he pleaded guilty to one count of

conspiracy to possess with intent to distribute five kilograms or

more of cocaine and fifty grams or more of crack cocaine, in

violation of 21 U.S.C. § 846 (2000), and one count of possession of

a firearm in furtherance of a drug trafficking crime, in violation

of 18 U.S.C. § 924(c) (2000).   On appeal, counsel filed an Anders1

brief, in which he states there are no meritorious issues for

appeal.   In a pro se supplemental brief, Willis makes a general

assertion that his counsel was ineffective, and also asserts that

counsel failed to accurately calculate the Guidelines2 range when

advising him to enter a plea, and that counsel failed to adequately

investigate before advising him to enter a plea.       Willis also

asserts that his relevant conduct was improperly determined and his

maximum sentence was improperly enhanced based on a conviction that

occurred during the charged conspiracy.   We affirm.

          Claims of ineffective assistance of counsel are generally

not cognizable on direct appeal.    See United States v. King, 119

F.3d 290, 295 (4th Cir. 1997).      Rather, to allow for adequate

development of the record, a defendant must bring his claim in a 28

U.S.C. § 2255 (2000) motion.    See id.; United States v. Hoyle, 33


     1
      Anders v. California, 386 U.S. 738 (1967).
     2
      U.S. Sentencing Guidelines Manual (2006).

                                - 2 -
F.3d 415, 418 (4th Cir. 1994).     An exception exists when the record

conclusively establishes ineffective assistance.            United States v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999); King, 119 F.3d at

295.     Our review of the record does not conclusively show that

counsel was ineffective.      We therefore decline to consider Willis’

allegations of ineffective assistance of counsel, as he may raise

them in a § 2255 motion.

            The Government filed a notice of its intent to seek an

enhanced sentence on the drug count pursuant to 21 U.S.C. § 851

(2000), based on a felony drug conviction that occurred in 2003,

during the time period of the drug conspiracy. Willis asserts that

this conviction was relevant conduct and thus should not be used to

enhance his minimum sentence.          We have previously rejected this

argument.    United States v. Smith, 451 F.3d 209, 224-25 (4th Cir.

2006).

            Willis’ claim that his relevant conduct was not properly

determined does not entitle him to relief.             Based on the drug

quantity Willis pleaded guilty to conspiring to distribute and his

prior    felony   drug   conviction,   he   was   subject   to   a   statutory

mandatory minimum 240-month term of imprisonment on the drug count

and a mandatory consecutive sixty-month term on the firearm count.

A district court may depart below a statutory mandatory minimum

term of imprisonment only if the Government files a motion under 18

U.S.C. § 3553(e) (2000).      Melendez v. United States, 518 U.S. 120,


                                   - 3 -
128-30 (1996).   The Government specifically stated that it was not

moving for a departure in this case, thus the district court had no

authority to impose a sentence below the statutory term, and any

error in the offense level calculations had no effect on Willis’

sentence.

            In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.        We

therefore affirm Willis’ convictions and sentence.        This court

requires that counsel inform Willis, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Willis requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.      Counsel’s

motion must state that a copy thereof was served on Willis.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                            AFFIRMED




                                - 4 -